         Case 1:15-cr-00827-AJN Document 132 Filed 07/08/20 Page 1 of 1



                                                                                                  7/8/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                   15-cr-827 (AJN)
  David Keith,
                                                                       ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       On May 1, 2020, the Court received the Defendant’s motion to correct a clerical error in

the Amended Judgment in the above-captioned case. See Dkt. No. 128. There, the Defendant

requested that a copy of the Amended Judgment, Dkt. No. 123, be sent to him. The Clerk of

Court is hereby directed to mail a copy of the Amended Judgment, Dkt. No. 123, to Defendant

and to note that mailing on the public docket.


       SO ORDERED.

              8 2020
 Dated: July ___,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
